SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

459
KA 11-01223
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

BRIAN L. PATTERSON, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (MARY P. DAVISON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Joseph D. Valentino, J.), rendered April 8, 2011. The judgment
convicted defendant, upon a jury verdict, of assault in the second
degree and criminal contempt in the first degree.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same memorandum as in People v Patterson ([appeal No. 2] ___ AD3d
___ [May 1, 2015]).




Entered:    May 1, 2015                            Frances E. Cafarell
                                                   Clerk of the Court